351 F.3d 97
In re: KENSINGTON INTERNATIONAL LIMITED and Springfield Associates, LLC, Petitioners (Related to U.S. Bankruptcy Court for the District of Delaware No. 00-03837).
No. 03-4212.
United States Court of Appeals, Third Circuit.
October 30, 2003.
Order of Clarification November 3, 2003.

Roy T. Englert, Jr., Robbins, Russell, Englert, Orseck & Untereiner, Washington, DC, for Petitioners.
Jeffrey S. Trachtman, Kramer, Levin, Naftalis & Frankel, Elihu Inselbuch, Caplin & Drysdale, New York, NY, Adam G. Landis, Rebecca L. Butcher, Landis, Rath & Cobb, Norman L. Pernick, J. Kate Stickles, Saul Ewing, Marla R. Eskin, Campbell & Levine, Edwin J. Harron, Young, Conaway, Stargatt & Taylor, Wilmington, DE, Charles O. Monk, II, Saul Ewing, Baltimore, MD, for Respondents.
Present: FUENTES, SMITH and GARTH, Circuit Judges.
ORDER
FUENTES, Circuit Judge.


1
It is hereby ORDERED on this 30th day of October, 2003, effective 12:00 Noon:


2
All proceedings affected by this Petition, and in particular all substantive proceedings before the relevant Bankruptcy Court and the District Court pertaining to In re: Owens Corning, et al. and bearing the case numbers 00-3837 to and including 00-3854, be and the same are hereby stayed pending a ruling or further action on the Mandamus Petition by this Court; and


3
It is FURTHER ORDERED that to the extent the District Court's October 28, 2003 Order requires actions to be taken and information to be furnished to the District Court concerning and affecting the Motion for Recusal which is the subject of the aforesaid Petition for Mandamus, the said Order is exempt from the stay herein ordered; and


4
It is FURTHER ORDERED in accordance with F.R.A.P. 21(b)(1) all Respondents affected by the Petition for Mandamus are hereby ordered to answer the aforesaid Petition and to serve a copy of the Answer(s) on all parties; and


5
It is FURTHER ORDERED that the original of the aforesaid Answer(s) be filed with the Clerk of this Court and filed with each member of this Court's panel no later than 12 Noon on Thursday, November 6, 2003; and


6
It is FURTHER ORDERED that the Answer(s) to be filed with each member of this Court's panel shall be filed at the time and date aforesaid by Federal Express at the addresses of each member of the panel as noted below; and


7
It is FURTHER ORDERED in accordance with F.R.A.P. 21(b)(4), the District Court Judge is invited to address and respond to the Petition. The original of the District Court's response, if any, should be filed with the Clerk of this Court and with each member of the panel by Federal Express, if necessary, at the time and date above noted; and


8
It is FURTHER ORDERED that the Clerk of this Court is directed to serve this Order on all parties and persons directed or invited to respond.


ORDER


9
Upon consideration of the expedited motion of Owens Corning, et al. for clarification of October 30, 2003 Order (the "Motion"); and the Court being satisfied with the representations made in the Motion that the relief sought therein is necessary and in the best interests of the Debtors' estates; and the Court having determined that proper and adequate notice has been given and that no other or further notice is necessary; and upon the record herein; and after due consideration thereof; and for good and sufficient cause appearing therefore, it is hereby


10
ORDERED, DECREED and ADJUDGED, this 3rd day of November, 2003 that:


11
1. The stay imposed by this Order applies only to those proceedings for which the reference has been withdrawn and are pending solely before Judge Wolin, namely asbestos related issues and certain matters relating to Movants' proposed plan of reorganization.


12
2. The briefing schedule is hereby modified to permit all respondents to submit responses to the Emergency Petition for Writ of Mandamus on November 21, 2003, five (5) business days after the District Court's Advisors submit their affidavits to the District Court.